Exhibit 10.1


UNITED STATES DEPARTMENT OF THE TREASURY
1500 Pennsylvania Avenue, NW
Washington, D.C. 20220


November 15, 2011


Ladies and Gentlemen:


Reference is made to that certain Letter Agreement incorporating the Securities
Purchase Agreement — Standard Terms, dated as of January 9, 2009 (the “Acquired
Company Securities Purchase Agreement”), by and between the United States
Department of the Treasury (the “Investor”) and Crescent Financial Corporation
(the “Acquired Company”).  Further detail regarding the Acquired Company
Securities Purchase Agreement is set forth on Schedule A hereto.  Investor, the
Acquired Company and Crescent Financial Bancshares, Inc. (the “Acquiror
Company”) desire to set forth herein certain additional agreements as a result
of the consummation of a merger transaction pursuant to an Agreement and Plan of
Merger dated as of May 2, 2011 by and between Acquiror Company and Acquired
Company, effective on the date hereof (the “Merger Transaction”).  This letter
shall be referred to as the “Post-Merger Side Letter.”  Capitalized terms used
but not defined herein shall have the meanings assigned to them in the Acquired
Company Securities Purchase Agreement and the Certificate of Designations.


As a result of the Merger Transaction, the Acquiror Company has assumed the
obligations and responsibilities of Acquired Company with respect to Investor. 
Specifically:


1.           Concurrently herewith, the Acquiror Company is issuing a new series
of preferred shares in exchange for the Acquired Company’s Designated Preferred
Shares; and


2.           Pursuant to Section 4.3 of the Acquired Company Securities Purchase
Agreement and effective as of the date hereof, Acquiror Company hereby expressly
assumes the due and punctual performance and observance of each and every
covenant, agreement, and condition of the Acquired Company Securities Purchase
Agreement and all ancillary documents to be performed and observed by Acquired
Company.


Additionally, the Acquiror Company acknowledges and agrees that:


1.           as of the date of this side letter agreement, dividends payable on
the shares of Designated Preferred Stock have not been paid by Acquired Company
for an aggregate of four quarterly Dividend Periods (the “Missed Dividends”);
and


2.           for all purposes under the amended and restated certificate of
incorporation of Acquiror Company, the Missed Dividends shall be included for
purposes of determining the aggregate number of dividends payable on the shares
of Designated Preferred Stock that have not been paid pursuant to Section 7(b)
of Annex A to the amended and restated certificate of incorporation of Acquiror
Company.


UST 201


 
 

--------------------------------------------------------------------------------

 


United States Department of the Treasury
Page 2


In connection with the foregoing, with the exception of the Acquired Company
Securities Purchase Agreement, Acquiror Company is issuing new documentation to
Investor to reflect the investment that Investor initially made in the Acquired
Company, including the following (all section references below are to the
Acquired Company Securities Purchase Agreement, unless otherwise provided):


1.           an officer’s certificate regarding a bring down of the
representations in the Acquired Company Securities Purchase Agreement as of the
date hereof, per Section 1.2(d)(ii), with any exceptions to such representations
noted on a disclosure schedule attached hereto;


2.           evidence the Acquiror Company filed a Certificate of Designations
in connection with the New Preferred Shares (as defined below) issued to
Investor as outlined in paragraph 6 below, per Section 1.2(d)(iii);


3.           an officer’s certificate regarding compliance with section 111(b)
of the Emergency Economic Stabilization Act of 2008 as of the date hereof, per
Section 1.2(d)(iv);


4.           waivers from Senior Executive Officers and others in accordance
with the Emergency Economic Stabilization Act of 2008, as amended by the
American Recovery and Reinvestment Act of 2009 (“ARRA”), releasing Investor from
certain claims, dated as of the date hereof, per Section 1.2(d)(v);


5.           a legal opinion regarding the New Preferred Shares and New Warrant
(as defined below), per Section 1.2(d)(vi);


6.           a certificate representing a number of a new series of preferred
shares issued by the Acquiror Company to replace the Acquired Company’s
Designated Preferred Shares (the “New Preferred Shares”);


7.           a warrant to purchase shares of common stock issued by the Acquiror
Company to replace the Acquired Company’s warrant (the “New Warrant”);


8.           a side letter regarding compliance with ARRA; and


9.           a copy of the articles and bylaws of the Acquiror Company.


Acquiror Company hereby acknowledges receipt of each of the closing documents in
connection with the initial Investor closing for Acquired Company, with the
exception of the Acquired Company Securities Purchase Agreement.


This side letter agreement, the Acquired Company Securities Purchase Agreement
and the above-listed documentation constitutes the entire agreement, and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, between the parties with respect to the
subject matter hereof.
 
UST 201
 
 
 

--------------------------------------------------------------------------------

 
 
United States Department of the Treasury
Page 3


The parties hereto acknowledge that there would be no adequate remedy at law if
the Acquiror Company fails to perform any of its obligations under this side
letter agreement and that the Investor from time to time may be irreparably
harmed by any such failure, and accordingly agree that the Investor, in addition
to any other remedy to which it may be entitled at law or in equity, to the
fullest extent permitted and enforceable under applicable law shall be entitled
to compel specific performance of the obligations of the Acquiror Company under
this side letter agreement in accordance with the terms and conditions of this
side letter agreement.


This side letter agreement may be executed in counterparts, each of which shall
be deemed an original and all of which shall together constitute one and the
same instrument.  This side letter agreement shall be governed by and construed
in accordance with the federal law of the United States if and to the extent
such law is applicable, and otherwise in accordance with the laws of the State
of New York applicable to contracts made and to be performed entirely within
such state.


[Remainder of this page intentionally left blank]


UST 201
 
 
 

--------------------------------------------------------------------------------

 
 
United States Department of the Treasury
Signature Page


In witness whereof, this side letter agreement has been duly executed by the
authorized representatives of the parties hereto as of the date first above
written.



 
CRESCENT FINANCIAL BANCSHARES, INC.
       
By:
/s/ Michael G. Carlton
  Name: 
Michael G. Carlton
  Title: 
President
       
CRESCENT FINANCIAL CORPORATION
       
By:
/s/ Michael G. Carlton
  Name: 
Michael G. Carlton
  Title: 
President and Chief Executive Officer
       
UNITED STATES DEPARTMENT OF THE TREASURY
       
By:
/s/ Timothy G. Massad
 
Name: 
Timothy G. Massad
 
Title:
Assistant Secretary for Financial Stability



SIGNATURE PAGE TO MERGER TRANSACTION SIDE LETTER AGREEMENT


 
 

--------------------------------------------------------------------------------

 


SCHEDULE A


General Information Regarding Acquired Company Initial Closing:


Acquired Company Name:  Crescent Financial Corporation


Date of Acquired Company Letter Agreement incorporating
 the Securities Purchase Agreement:  January 9, 2009


Corporate or other organizational form of the Acquired Company:  Corporation


Number and series of preferred stock issued to the
Investor at the Acquired Company Closing:  24,900 Shares of Fixed Rate
Cumulative Perpetual Preferred Stock, Series A


Number of Acquired Company Initial Warrant Shares:  833,705


Terms of the Merger/Acquisition:


Effective Date of Merger/Acquisition:  November 15, 2011


Resultant Acquiror Securities:


Number of New Preferred Shares Issued to Investor by Acquiror Company
Post-Merger to Replace the Acquired Company’s Preferred Shares:  24,900 Shares
of Fixed Rate Cumulative Perpetual Preferred Stock, Series A


Par Value of Such New Preferred Shares:  no par value per share


Number of New Warrant Shares Issued to Investor by Acquiror Company
Post-Merger to Replace Initial Warrant Shares:  833,705


Par Value of Such New Warrant Shares:  $0.001 par value per share
 
 
 

--------------------------------------------------------------------------------

 
 